        Case 1:20-cv-04415-SDG Document 10 Filed 01/19/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA


MARCUS INGRAM, Individually,                 :
                                             :
            Plaintiff,                       :
                                             :
v.                                           :    Case No. 1:20-CV-4415-SDG
                                             :
SHEPHERD CONSTRUCTION CO.                    :
A Domestic Company                           :
                                             :
          Defendant.                         :
__________________________________/

       PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE

COMES NOW Plaintiff Marcus Ingram, in the above-styled action, by and through

undersigned counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(1),

hereby voluntary dismisses this action with prejudice.

Dated: January 19, 2021.

                                      Respectfully Submitted,

                                                 By: /s/ Pete M. Monismith
                                                 Pete M. Monismith
                                                 Georgia Bar 941228
                                                 Attorney for Plaintiff
                                                 3945 Forbes Ave., #175
                                                 Pittsburgh, PA 15213
                                                 (tel) 724-610-1881
                                                 (fax) 412-258-1309
                                                 pete@monismithlaw.com

                                         1
       Case 1:20-cv-04415-SDG Document 10 Filed 01/19/21 Page 2 of 2




                               Font Certification

I certify that I prepared this document in 14 point Times New Roman font

and complied with the margin and type requirements of this Court.

                                           /s/ Pete Monismith
                                           Pete Monismith
